DETAILED ACTION
Response to Amendment
	The Amendment filed November 2, 2021 has been entered. Claims 1, 4-6, and 8-12 remain pending in the application. Claim 7 has been cancelled. Applicant's amendments to the claims have overcome the U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed August 4, 2021.
		
Status of the Claims
Claims 1, 4-6, and 8-12 are rejected under 35 U.S.C. 112(b) as being unpatentable.	
Claims 1, 4-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Meek et al. (US 2016/0147674), Wang et al. (US 2016/0378548), Elliott et al. (US 2013/0177017) and Applicant Admitted Prior Art (AAPA).
Regarding Claim 1, Meek et al. disclose: 
A computing system comprising: 
a plurality of computing devices (Fig. 1 Computing Devices 105-1, 105-2, 105-3, 105-4) configured to collectively operate a reflective memory network ([0046] FIG. 1 illustrates an example of a reflective memory system 100); 
wherein each of the computing devices is configured to execute a respective part of an application set that processes a plurality of parameters ([0052] Once data associated with an event is captured and recorded (i.e. parameters), the data may be reported to an application or software program and relayed through a network to be stored in a local shared memory block of a corresponding computing device 105); and 
wherein each of the computing devices includes a respective local reflective memory ([0051] the data storage devices of each of the computing devices 105 may include a local shared memory block) that stores at least one parameter ([0052] Data generating devices 110 may be computing devices or a system of computing devices, sensors, meters, or other like apparatuses that can capture and/or record data associated with an event) written by the part of the application set executed by that computing device, and copies of others of the parameters written by others of the plurality of computing devices to their respective local memories and updated by the reflective memory ([0051] The local shared memory block of each of the computing devices 105 may be read and/or accessed by other ones of the computing devices 105. Additionally, when data is written to the local shared memory block of one of the computing devices 105, the written data may be sent to another one of the computing devices 105); 
wherein the reflective memory network is configured as: 
a series of sets of contiguous addresses (Fig. 2 Shared Memory Block), each of the sets associated with a respective one of the plurality of computing devices and including a predefined number of the contiguous addresses ([0065] each of the data generating devices 110 is associated with one or more of the reflective memory areas 261 within the shared memory block 260. The designation of a data generating device 110 to one or more of the reflective memory areas 261 may be based on one or more system design choices and/or may be determined based on empirical studies; One of ordinary skill in the art at the time of the effective filing date could set a predefined number of contiguous addresses based on design choice or empirical studies) useable only for storing the at least one parameter ([0052] each of the data generating devices 110 may be configured to measure one or more physical phenomena, such as measuring temperature, pressure, motion force, load, position, chemicals/gases, sound/vibrations, and the like. Additionally, the data generating devices 110 may be configured to receive, record, and/or store manually entered data and/or digital data generated by one or more other external devices) written by the part of the application set executed by the associated computing device ([0056] When the data generating device 110A-1 captures data associated with the first event, the data associated with the first event may be transmitted or otherwise obtained by the computing device 105-1. The computing device 105-1 stores the data associated with the first event in the reflective memory area-1 261 of the local shared memory block of the computing device 105-1 (i.e., shared memory block 260); [0058] The computing device 105-1 transmits a write request to the computing device 105-2 to store the data associated with the first event in a local shared memory block of the computing device 105-2. According to various embodiments, the local shared memory block of the computing device 105-2 has the same physical and/or logical structure as the local shared memory block of the computing device 105-1 (i.e., Shared memory block 260). Thus, according to the non-limiting example embodiment, the computing device 105-2 writes the data associated with the first event to the reflective memory area-1 261 of the local shared memory block of the computing device 105-2 (i.e., shared memory block 260)); 
…wherein each of the sets associated with a respective one of the plurality of computing devices represents at least one partition containing the parameters that are written by the part of the application set executed by that computing device (Fig. 2 Shared Memory; [0057]-[0058]), and wherein at least one of the partitions comprises addresses that are reserved for future use by parameters processed by the part of the application set executed by that computing device ([0058] The computing device 105-1 transmits a write request to the computing device 105-2 to store the data associated with the first event in a local shared memory block of the computing device 105-2. According to various embodiments, the local shared memory block of the computing device 105-2 has the same physical and/or logical structure as the local shared memory block of the computing device 105-1 (i.e., Shared memory block 260). Thus, according to the non-limiting example embodiment, the computing device 105-2 writes the data associated with the first event to the reflective memory area-1 261 of the local shared memory block of the computing device 105-2 (i.e., shared memory block 260)); and 
Meek et al. do not appear to explicitly teach “wherein a last said address in one of the series of sets is directly numerically contiguous with a first address in a subsequent one of the series of sets;…and wherein each of the plurality of computing devices comprises a real-time target computer; wherein at least one of the plurality of computing devices is different in terms of configuration, version, model and/or manufacturer to at least one other of the computing devices; wherein a first of the addresses in a first of the series of sets is numerically higher than a first available address of the reflective memory; and wherein the first available address of the reflective memory is numbered zero and the first of the addresses in the first of the series of set is at least 256.” However, Wang et al. disclose:
…wherein a last said address in one of the series of sets is directly numerically contiguous with a first address in a subsequent one of the series of sets (FIG. 3); 
…wherein at least one of the plurality of computing devices is different in terms of configuration, version, model and/or manufacturer to at least one other of the computing devices (FIG. 2 Hybrid Heterogeneous Host System; [0045] Wherein, the computing resource nodes are the set of various processor units, such as a PCB board of a 1-way processor, a PCB board of a 2-way processor, a PCB board of a 4-way processor and a PCB board of an 8-way processor; [0050] Alternatively, the computing resource nodes refer to computing resource nodes of various processor scales, comprising: a 1-way processor, a 2-way processor, a 4-way processor and an 8-way processor; [0051]); 
wherein a first of the addresses in a first of the series of sets is numerically higher than a first available address of the reflective memory (FIG. 3 The first address of node 1 is numerically higher that the first address of Other addresses); and
Meek et al. and Wang et al. are analogous art because Meek et al. teach protection methods for reflective memory systems and Wang et al. teach resource allocation and task scheduling.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Meek et al. and Wang et al. before him/her, to modify the teachings of Meek et al. with the heterogeneous integration of system resources taught by Wang et al. because implementing the software definition based heterogeneous integration of system resources guarantees the extendibility of the shared memory system while reducing the design complexity and cost of the system. The combination improves the flexibility and reusability of the design (Wang et al. [0084]).
Meek et al. and Wang et al. do not appear to explicitly teach “wherein each of the plurality of computing devices comprises a real-time target computer;…wherein the first available address of the reflective memory is numbered zero and the first of the addresses in the first of the series of set is at least 256.” However, Elliott et al. discloses:
wherein each of the plurality of computing devices comprises a real-time target computer ([0004] In general, reflective memory networks are real-time local area networks (LAN) in which every computer, or node in the network is able to have its local memory updated and/or replicated from a shared memory set. Each device constantly compares its local memory against the shared memory, and when something changes on the shared, it updates its local memory via a copy step. Similarly, when something on the local device changes, it writes to the shared memory so that all the other devices are able to update their local copy);
Meek et al., Wang et al., and Elliott et al. are analogous art because Meek et al. teach protection methods for reflective memory systems; Wang et al. teach resource allocation and task scheduling; and Elliott et al. teach implementation of reflective memory in a network.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Meek et al., Wang et al., and Elliott et al. before him/her, to modify the combined teachings of Meek et al. and Wang et al. with the real-time reflective memory network of Elliott et al. in order to ensure that updates to every computer’s local memory within the reflective memory are performed at the same time.
Meek et al., Wang et al., and Elliott et al. do not appear to explicitly teach “wherein the first available address of the reflective memory is numbered zero and the first of the addresses in the first of the series of set is at least 256.” However, Applicant Admitted Prior Art (AAPA) discloses:
wherein the first available address of the reflective memory is numbered zero and the first of the addresses in the first of the series of set is at least 256 ([0063] the start address of the memory map is numerically higher than zero to allow for usage of initial addresses for the purpose of a configuration register, as done by some manufacturers. Although existing configuration registers typically only use up to 256 bytes, the example went to 1000 in order to accommodate possible future changes/expansion).
Meek et al., Wang et al., Elliott et al., and AAPA are analogous art because Meek et al. teach protection methods for reflective memory systems; Wang et al. teach resource allocation and task scheduling; Elliott et al. teach implementation of reflective memory in a network; and AAPA teaches known reflective memory concepts.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Meek et al., Wang et al., Elliott et al., and AAPA before him/her, to modify the combined teachings of Meek et al., Wang et al., and Elliott et al. with the teachings of AAPA because implementing the addresses of the first of the series of the set at 256 allows for the usage of initial addresses for the configuration register, as is done by some manufactures ([0063]).
Regarding Claim 4, Meek et al. further disclose: 
The computing system according to claim 1, wherein definitions of the series of sets is included in code/script ([0044] A code segment may represent a procedure, a function, a subprogram, a program, a routine, a subroutine, a module, a software package, a class, or any combination of instructions, data structures, or program statements. A code segment may be coupled to another code segment or a hardware circuit by passing and/or receiving information, data, arguments, parameters (i.e. definitions), or memory contents.) included in, or accessible by, each of the parts of the application set executed by each of the computing devices ([0044] Information, arguments, parameters, data, etc. may be passed, forwarded, or transmitted via any suitable means including memory sharing, message passing, token passing, network transmission, etc.).
Regarding Claim 6, AAPA further disclose:
The computing system according to claim 1, wherein the application set is configured to provide a test model of a physical, electrical or mechanical system ([0005] reflective memory is used by an application set that models a real-word system (e.g. an aircraft)).
Regarding Claim 8, Meek et al. disclose: 
A computer-implemented method of configuring a computing system comprising a plurality of computing devices (Fig. 1 Computing Devices 105-1, 105-2, 105-3, 105-4) configured to collectively operate a reflective memory ([0046] FIG. 1 illustrates an example of a reflective memory system 100), the method comprising: 
configuring each of the computing devices to execute a respective part of an application set that processes a plurality of parameters ([0052] Once data associated with an event is captured and recorded, the data may be reported to an application or software program and relayed through a network to be stored in a local shared memory block of a corresponding computing device 105); 
providing each of the computing devices with a respective local memory ([0051] the data storage devices of each of the computing devices 105 may include a local shared memory block) that stores at least one parameter ([0052] Data generating devices 110 may be computing devices or a system of computing devices, sensors, meters, or other like apparatuses that can capture and/or record data associated with an event) written by the part of the application set executed by that computing device, and copies of others of the parameters written by others of the plurality of computing devices to their respective local memories and updated by the reflective memory ([0051] The local shared memory block of each of the computing devices 105 may be read and/or accessed by other ones of the computing devices 105. Additionally, when data is written to the local shared memory block of one of the computing devices 105, the written data may be sent to another one of the computing devices 105); and 
configuring the reflective memory as a series of sets of contiguous addresses (Fig. 2 Shared Memory Block), each of the sets associated with a respective one of the plurality of computing devices and including a predefined number of the contiguous addresses ([0065] each of the data generating devices 110 is associated with one or more of the reflective memory areas 261 within the shared memory block 260. The designation of a data generating device 110 to one or more of the reflective memory areas 261 may be based on one or more system design choices and/or may be determined based on empirical studies; One of ordinary skill in the art at the time of the effective filing date could set a predefined number of contiguous addresses based on design choice or empirical studies) useable only for storing the at least one parameter ([0052] each of the data generating devices 110 may be configured to measure one or more physical phenomena, such as measuring temperature, pressure, motion force, load, position, chemicals/gases, sound/vibrations, and the like. Additionally, the data generating devices 110 may be configured to receive, record, and/or store manually entered data and/or digital data generated by one or more other external devices) written by the part of the application set executed by the associated computing device ([0056] When the data generating device 110A-1 captures data associated with the first event, the data associated with the first event may be transmitted or otherwise obtained by the computing device 105-1. The computing device 105-1 stores the data associated with the first event in the reflective memory area-1 261 of the local shared memory block of the computing device 105-1 (i.e., shared memory block 260); [0058] The computing device 105-1 transmits a write request to the computing device 105-2 to store the data associated with the first event in a local shared memory block of the computing device 105-2. According to various embodiments, the local shared memory block of the computing device 105-2 has the same physical and/or logical structure as the local shared memory block of the computing device 105-1 (i.e., Shared memory block 260). Thus, according to the non-limiting example embodiment, the computing device 105-2 writes the data associated with the first event to the reflective memory area-1 261 of the local shared memory block of the computing device 105-2 (i.e., shared memory block 260)); 
…wherein each of the sets associated with a respective one of the plurality of computing devices represents at least one partition containing the parameters that are written by the part of the application set executed by that computing device (Fig. 2 Shared Memory; [0057]-[0058]), and wherein at least one of the partitions comprises addresses that are reserved for future use by parameters processed by the part of the application set executed by that computing device ([0058] The computing device 105-1 transmits a write request to the computing device 105-2 to store the data associated with the first event in a local shared memory block of the computing device 105-2. According to various embodiments, the local shared memory block of the computing device 105-2 has the same physical and/or logical structure as the local shared memory block of the computing device 105-1 (i.e., Shared memory block 260). Thus, according to the non-limiting example embodiment, the computing device 105-2 writes the data associated with the first event to the reflective memory area-1 261 of the local shared memory block of the computing device 105-2 (i.e., shared memory block 260)); and 
Meek et al. do not appear to explicitly teach “wherein a last said address in one of the series of sets is directly numerically contiguous with a first address in a subsequent one of the series of sets;…wherein each of the plurality of computing devices comprises a real-time target computer; wherein at least one of the plurality of computing devices is different in terms of configuration, version, model and/or manufacturer to at least one other of the computing devices, wherein a first of the addresses in a first of the series of sets is numerically higher than a first available address of the reflective memory; and wherein the first available address of the reflective memory is numbered zero and the first of the addresses in the first of the series of set is at least 256.” However, Wang et al. disclose:
wherein a last said address in one of the series of sets is directly numerically contiguous with a first address in a subsequent one of the series of sets (FIG. 3);
…wherein at least one of the plurality of computing devices is different in terms of configuration, version, model and/or manufacturer to at least one other of the computing devices (FIG. 2 Hybrid Heterogeneous Host System; [0045] Wherein, the computing resource nodes are the set of various processor units, such as a PCB board of a 1-way processor, a PCB board of a 2-way processor, a PCB board of a 4-way processor and a PCB board of an 8-way processor; [0050] Alternatively, the computing resource nodes refer to computing resource nodes of various processor scales, comprising: a 1-way processor, a 2-way processor, a 4-way processor and an 8-way processor; [0051]); 
wherein a first of the addresses in a first of the series of sets is numerically higher than a first available address of the reflective memory (FIG. 3 The first address of node 1 is numerically higher that the first address of Other addresses); and 
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Meek et al. and Wang et al. do not appear to explicitly teach “wherein each of the plurality of computing devices comprises a real-time target computer;…wherein the first available address of the reflective memory is numbered zero and the first of the addresses in the first of the series of set is at least 256.” However, Elliott et al. discloses:
wherein each of the plurality of computing devices comprises a real-time target computer ([0004] In general, reflective memory networks are real-time local area networks (LAN) in which every computer, or node in the network is able to have its local memory updated and/or replicated from a shared memory set. Each device constantly compares its local memory against the shared memory, and when something changes on the shared, it updates its local memory via a copy step. Similarly, when something on the local device changes, it writes to the shared memory so that all the other devices are able to update their local copy);
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Meek et al., Wang et al., and Elliott et al. do not appear to explicitly teach “wherein the first available address of the reflective memory is numbered zero and the first of the addresses in the first of the series of set is at least 256.” However, Applicant Admitted Prior Art (AAPA) discloses:
wherein the first available address of the reflective memory is numbered zero and the first of the addresses in the first of the series of set is at least 256 ([0063] the start address of the memory map is numerically higher than zero to allow for usage of initial addresses for the purpose of a configuration register, as done by some manufacturers. Although existing configuration registers typically only use up to 256 bytes, the example went to 1000 in order to accommodate possible future changes/expansion).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding Claim 9, Wang et al. further disclose: 
The method according to claim 8, further comprising generating a map of the reflective memory, wherein the reflective memory map comprises a plurality of groups of information locations, each of the groups corresponding to one of the sets of contiguous addresses and containing information regarding the addresses ([0075 An address mapping diagram of the method is as shown in FIG. 3, the address space includes Reserved spaces, addresses of Nodes (such as addresses of nodes 1, 2 and 4 in the FIG. 3) and other addresses)…
Meek et al., Wang et al., and Elliott et al. do not appear to explicitly teach “the reflective memory map comprises…the parameters of that set.” However, AAPA discloses:
the reflective memory map comprises…the parameters of that set ([0004] Data in the reflective memory network is written to and read from predefined addresses. As such, it can be helpful to create a memory map describing where all the different data is located in the reflective memory to avoid conflicts, and to aid with configuring applications or models).
Regarding Claim 10, Meek et al. further disclose: 
The method according to claim 8, further comprising providing a script/code as part of, or associated with, the parts of the application set executed by the plurality of computing devices, the script/code including definitions of series of sets ([0044] A code segment may represent a procedure, a function, a subprogram, a program, a routine, a subroutine, a module, a software package, a class, or any combination of instructions, data structures, or program statements. A code segment may be coupled to another code segment or a hardware circuit by passing and/or receiving information, data, arguments, parameters (i.e. definitions), or memory contents. Information, arguments, parameters, data, etc. may be passed, forwarded, or transmitted via any suitable means including memory sharing, message passing, token passing, network transmission, etc.).
Regarding Claim 11, Meek et al. further disclose: 
The method according to claim 10, wherein the script includes at least a start address of the set, an end address of the set, and/or or length/size of the set ([0015] the system resource management module is further configured to: construct a system hardware resource management directory, and define the system hardware resource management directory according to a required maximum scale of host system; FIG. 3 Each node has a start address and an end address, which correspond to a size of the node partition).
Regarding Claim 12, Meek et al. further disclose: 
A computer program product including one or more non-transitory machine-readable mediums encoding instructions which, when executed by a computer operating a reflective memory network ([0043] Furthermore, example embodiments may be implemented by hardware, software, firmware, middleware, microcode, hardware description languages, or any combination thereof. When implemented in software, firmware, middleware or microcode, the program code or code segments to perform the necessary tasks may be stored in a machine or computer readable medium such as a storage medium. A processor(s) may perform the necessary tasks), causes the computer to carry out a method according to claim 8 (as discussed above).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Meek et al., Wang et al., Elliott et al., and AAPA as applied to claim 4 above, and further in view of TechTarget (TechTarget, 2005 “Definition script,” https://whatis.techtarget.com/definition/script).
Regarding Claim 5, Meek et al., Wang et al., Elliott et al., and AAPA do not appear to explicitly teach while TechTarget discloses: 
The computing system according to claim 4, wherein the definitions of the sets in the code/script are ordered in a same order as the series of sets are arranged in the reflective memory (A script is sometimes used to mean a list of operating system commands that are prestored in a file and performed sequentially by the operating system’s command interpreter whenever the list name is entered as a single command).
Meek et al., Wang et al., Elliott et al., AAPA, and TechTarget are analogous art because Meek et al. teach protection methods for reflective memory systems; Wang et al. teach resource allocation and task scheduling; Elliott et al. teach implementation of reflective memory in a network; AAPA teaches known reflective memory concepts; TechTarget teaches computer programming.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Meek et al., Wang et al., Elliott et al., and AAPA before him/her, to modify the combined teachings of Meek et al., Wang et al., Elliott et al., and AAPA with the scripting language teachings of TechTarget because using a scripting language is an easier and faster method to code the series of sets enables.




Response to Arguments
Applicant’s arguments, filed November 2, 2021, with respect to the rejection of claims have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Meek et al., Wang et al., Elliott et al., and AAPA based on applicant’s amendment to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY A WARREN/Primary Examiner, Art Unit 2137